UNITED STATES DISTRlCT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNlTED STATES OF Al\/UERICA,

Plaintiff, Criminal Case No. 10-20338
Civil Case No. 14-12361
V.
Paul D. Borman

RAFAEL MARAVILLAS, United States District Judge
Defendant. R. Steven Whalen
/ United States Magistrate Judge

 

ORDER ADOPTING REPORT AND RECOMMENDATION OF
MAGISTRATE JUDGE TO DENY BOTH DEFENDANTS’ MOTION
TO VACATE/CORRECT SENTENCE PURSUANT TO 28 U.S.C. § 2255
(Dkt. #481) AND HIS AMENDED MOTION (Dkt. #502)
The Court, having read the comprehensive excellent opinion of Magistrate Judge
R. Steven Whalen, adopts that Report and Recornmendation denying Defendant’s

Motions.

SO ORDERED.

f /L\
DATED: Ngvg\ gm joy '

PAUL D. BORMAN
UNITED STATES DISTRICT JUDGE

 

